Citation Nr: 0913058	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his acquaintance


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from September 1965 to 
September 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision, which denied 
the Veteran's claim of service connection for PTSD.  

In February 2009, a hearing was held before the undersigned 
Veterans Law Judge.  The transcript has been associated with 
the claims file.  

Evidence was received after the hearing before the 
undersigned.  The Veteran waived RO consideration and the 
Board may consider the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD.

2. There is no credible supporting evidence that the 
Veteran's alleged in-service stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

In the instant case, the Board concludes VA's duty to assist 
has been satisfied.  The Veteran's service treatment records 
and VA medical records are in the file.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Service Connection

The Veteran contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).  In addition, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

Post-service medical records indicate that the Veteran has 
been diagnosed with PTSD.  He has received counseling for 
many years for this disability.  Nevertheless, the Board is 
unable to accept this diagnosis as based upon a confirmed 
stressor because the preponderance of evidence is against a 
finding that the Veteran engaged in combat with the enemy and 
the record does not otherwise contain independent evidence 
which confirms his account of in-service stressors.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a Veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & West Supp. 2008).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

Service personnel records indicate the Veteran served in 
Vietnam from September 1965 to September 1967.  In 
recognition of this service, he received the Republic of 
Vietnam Campaign Medal, the National Defense Service Medal, 
and the Vietnam Service Medal with Bronze Star, and the 
National Defense Service Medal.  These medals, however, do 
not connote participation in combat.  His DD Form 214 
indicates that he was assigned to a field artillery battalion 
unit and his military occupational specialty (MOS) was that 
of canonneer and wireman.  His service personnel records also 
evidence that he served during the Counter Offensive 
Campaign.  While being a cannoneer in Vietnam during a war 
would tend to indicate there is a possibility the Veteran 
participated in outgoing gunfire, this alone does not 
establish that he was engaged in an actual fight with the 
enemy.  See Wood, supra. (a veteran's military specialty of 
cannoneer did not demonstrate that his duties exposed him to 
a more than ordinary stressful environment), see also 
VAOPGCPREC 12-99, supra.  There are no other service records 
or related evidence that supports the Veteran's contention 
that he was in combat.  Because the probative evidence does 
not establish that the Veteran served in combat, 
corroborating evidence of the claimed in-service stressors is 
required.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In this regard, the Veteran submitted a statement in February 
2006 which indicates that his base came under continuous 
mortar attacks and rocket fire from April 1966 to February 
1967.  During his February 2009 hearing, he also testified 
that his unit was constantly under attack as it was stationed 
at the J.J. Carroll camp, in the demilitarized zone.  Despite 
the Veteran's contentions, the law is clear that allegations 
of proximity to a combat area, without more, are insufficient 
to establish combat service.  VA's Office of General Counsel 
has defined the phrase "engaged in combat with the enemy" 
to mean that the Veteran must have personally participated in 
a fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the Veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.  The phrase "any 
[V]eteran who engaged in combat with the enemy" to require 
active, personal participation.  Moran v. Peake, 525 F.3d 
1157, 1159 (Fed. Cir. 2008).

The Veteran has not provided a time period that is capable of 
verification for the alleged stressor incidents.  Letters 
dated in July 2006 and September 2006 requested the Veteran 
to provide the approximate date within 60 days, and the 
names, locations and unit attached to surrounding stressful 
events.  In response, the Veteran, in February 2009, provided 
that his unit was continuously under fire from April 1966 to 
February 1967, a timeframe well beyond the 60 day window.  
See 38 C.F.R. § 3.159(c)(2)(i); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that it is not an 
impossible or onerous task for Veterans who claim entitlement 
to service connection for PTSD to supply the names, dates, 
and places of events claimed to support a PTSD stressor).  
The Board further notes that, at his February 2009 travel 
board hearing, the Veteran was unable to provide specific 
timeframes or any additional stressor information to aid in 
the verification of his claim.  The Veteran has provided 
ranges of dates that are greater than 60 days that relate to 
his alleged stressors.  The RO is unable to submit a request 
for unit records in order to verify the stressors.  The Board 
notes that unless the Veteran provides a timeframe for the 
stressor events during which he was allegedly subjected to 
enemy fire, nothing further can be done to verify these 
incidents.  
 
The Veteran has also submitted internet research regarding 
the history of B Battery, 6th battalion, 27th Artillery from 
October 1966 to September 1967, from which he was stationed.  
The research indicates the basic history of the unit during 
the counteroffensive, phase II.  The Board notes that this 
history is insufficient to verify the Veteran's stressors and 
does not show that he engaged in combat.  

In sum, the evidence supplied by the Veteran in this case is 
insufficient for stressor verification, and the Veteran's 
statements do not verify the stressors by themselves.  See 
Dizoglio, 9 Vet. App. 163 (1996).  Inasmuch as the Veteran 
has not submitted evidence showing that he engaged in combat 
and his PTSD symptoms have not been attributed to a verified 
in-service stressor, the Board concludes that service 
connection for PTSD is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


